19-10971-smb             Doc 449       Filed 09/19/19 Entered 09/19/19 14:12:55                      Main Document
                                                    Pg 1 of 11


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                  )
     In re:                                                       )        Chapter 11
                                                                  )
     SIZMEK INC., et al.,1                                        )        Case No. 19-10971 (SMB)
                                                                  )
                                         Debtors.                 )        (Jointly Administered)
                                                                  )

        TENTH INTERIM ORDER (I) AUTHORIZING THE DEBTORS TO USE CASH
        COLLATERAL PURSUANT TO 11 U.S.C. § 363, (II) GRANTING ADEQUATE
         PROTECTION PURSUANT TO 11 U.S.C. §§ 361, 362, 363, AND 507, AND (III)
      SCHEDULING A FINAL HEARING PURSUANT TO BANKRUPTCY RULE 4001(b)

                Upon the Debtors’ Motion for the Entry of Interim and Final Orders (I) Authorizing the

 Debtors to Use Cash Collateral Pursuant to 11 U.S.C. § 363; and (II) Granting Adequate

 Protection Pursuant to 11 U.S.C. §§ 361, 362, 363, and 507, and Scheduling a Final Hearing

 Pursuant to Bankruptcy Rule 4001(b) [Docket No. 14] (the “Motion”);2 and an initial hearing on

 the Motion having been held on April 3, 2019 (the “First Interim Hearing”); and this Court having

 entered the First Interim Order on April 4, 2019; and, following a subsequent hearing on the

 Motion seeking continuation of the relief provided in the First Interim Order held on April 23,

 2019 (the “Subsequent April Interim Hearing”), this Court having entered a Second Interim Order

 (I) Authorizing the Debtors to Use Cash Collateral Pursuant to 11 U.S.C. § 363; (II) Granting

 Adequate Protection Pursuant to 11 U.S.C. §§ 361, 362, 363, and 507, and (III) Scheduling a


 1
        The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
        number, include: Sizmek Inc. (4624); Sizmek DSP, Inc. (2319); Point Roll, Inc. (3173); Sizmek Technologies,
        Inc. (6402); Wireless Artist LLC (0302); Wireless Developer, Inc. (9686); X Plus One Solutions, Inc. (8106); and
        X Plus Two Solutions, LLC (4914). The location of the Debtors’ service address for purposes of
        these chapter 11 cases is: 401 Park Avenue South, Fifth Floor, New York, NY 10016.
 2
        Capitalized terms used and not defined herein have the meanings given to them in the Interim Order (I)
        Authorizing the Debtors to Use Cash Collateral Pursuant to 11 U.S.C. § 363; and (II) Granting Adequate
        Protection Pursuant to 11 U.S.C. §§ 361, 362, 363, and 507, and Scheduling a Final Hearing Pursuant to
        Bankruptcy Rule 4001(b) [Docket No. 37] (the “First Interim Order”), the Motion, or the Bankruptcy Code, as
        applicable. The Final Order shall be in form and substance satisfactory to the Debtors and Cerberus, in their
        respective discretion.



     176132.2
19-10971-smb      Doc 449     Filed 09/19/19 Entered 09/19/19 14:12:55           Main Document
                                           Pg 2 of 11


 Final Hearing Pursuant to Bankruptcy Rule 4001(b) [Docket No. 104] (the “Second Interim

 Order”); and, upon its consideration of the Certificate of No Objection Regarding Debtors’ Motion

 for the Entry of Interim and Final Orders (I) Authorizing the Debtors to Use Cash Collateral

 Pursuant to 11 U.S.C. § 363; and (II) Granting Adequate Protection Pursuant to 11 U.S.C. §§

 361, 362, 363, and 507, and Scheduling a Final Hearing Pursuant to Bankruptcy Rule 4001(b)

 dated May 14, 2019 [Docket No. 167], this Court having entered a Third Interim Order (I)

 Authorizing the Debtors to Use Cash Collateral Pursuant to 11 U.S.C. § 363; (II) Granting

 Adequate Protection Pursuant to 11 U.S.C. §§ 361, 362, 363, and 507, and (III) Scheduling a

 Final Hearing Pursuant to Bankruptcy Rule 4001(b) [Docket No. 172] (the “Third Interim

 Order”); and, following a subsequent hearing on the Motion seeking continuation of the relief

 provided in the Third Interim Order held on May 30, 2019 (the “Subsequent May Interim

 Hearing”), this Court having entered a Fourth Interim Order (I) Authorizing the Debtors to Use

 Cash Collateral Pursuant to 11 U.S.C. § 363; (II) Granting Adequate Protection Pursuant to 11

 U.S.C. §§ 361, 362, 363, and 507, and (III) Scheduling a Final Hearing Pursuant to Bankruptcy

 Rule 4001(b) [Docket No. 239] (the “Fourth Interim Order”); and, following a subsequent hearing

 on the Motion seeking continuation of the relief provided in the Fourth Interim Order held on June

 20, 2019 (the “Subsequent June Interim Hearing”), this Court having entered a Fifth Interim Order

 (I) Authorizing the Debtors to Use Cash Collateral Pursuant to 11 U.S.C. § 363; (II) Granting

 Adequate Protection Pursuant to 11 U.S.C. §§ 361, 362, 363, and 507, and (III) Scheduling a

 Final Hearing Pursuant to Bankruptcy Rule 4001(b) [Docket No. 270] (the “Fifth Interim Order”);

 and, upon its consideration of the Certificate of No Objection Regarding Debtors’ Motion for the

 Entry of Interim and Final Orders (I) Authorizing the Debtors to Use Cash Collateral Pursuant to

 11 U.S.C. § 363; and (II) Granting Adequate Protection Pursuant to 11 U.S.C. §§ 361, 362, 363,



                                                 2
 176132.2
19-10971-smb      Doc 449     Filed 09/19/19 Entered 09/19/19 14:12:55           Main Document
                                           Pg 3 of 11


 and 507, and Scheduling a Final Hearing Pursuant to Bankruptcy Rule 4001(b) dated July 12,

 2019 [Docket No. 319], this Court having entered a Sixth Interim Order (I) Authorizing the Debtors

 to Use Cash Collateral Pursuant to 11 U.S.C. § 363; (II) Granting Adequate Protection Pursuant

 to 11 U.S.C. §§ 361, 362, 363, and 507, and (III) Scheduling a Final Hearing Pursuant to

 Bankruptcy Rule 4001(b) [Docket No. 329] (the “Sixth Interim Order”); and following a

 subsequent hearing on the Motion seeking continuation of the relief provided in the Sixth Interim

 Order held on August 6, 2019 (the “First Subsequent August Interim Hearing”), this Court having

 entered a Seventh Interim Order (I) Authorizing the Debtors to Use Cash Collateral Pursuant to

 11 U.S.C. § 363; (II) Granting Adequate Protection Pursuant to 11 U.S.C. §§ 361, 362, 363, and

 507, and (III) Scheduling a Final Hearing Pursuant to Bankruptcy Rule 4001(b) [Docket No. 383]

 (the “Seventh Interim Order”); and, following a subsequent hearing on the Motion seeking

 continuation of the relief provided in the Seventh Interim Order held on August 15, 2019 (the

 “Second Subsequent August Interim Hearing”), this Court having entered an Eighth Interim Order

 (I) Authorizing the Debtors to Use Cash Collateral Pursuant to 11 U.S.C. § 363; (II) Granting

 Adequate Protection Pursuant to 11 U.S.C. §§ 361, 362, 363, and 507, and (III) Scheduling a

 Final Hearing Pursuant to Bankruptcy Rule 4001(b) [Docket No. 388] (the “Eighth Interim

 Order”); and following a subsequent hearing on the Motion seeking continuation of the relief

 provided in the Eighth Interim Order held on August 22, 2019 (the “Third Subsequent August

 Interim Hearing” and, together with the First Interim Hearing, the Subsequent April Interim

 Hearing, the Subsequent May Interim Hearing, the Subsequent June Interim Hearing, the First

 Subsequent August Interim Hearing, and the Second Interim Subsequent August Hearing, the

 “Prior Interim Hearings”), this Court having entered a Ninth Interim Order (I) Authorizing the

 Debtors to Use Cash Collateral Pursuant to 11 U.S.C. § 363; (II) Granting Adequate Protection



                                                 3
 176132.2
19-10971-smb       Doc 449      Filed 09/19/19 Entered 09/19/19 14:12:55               Main Document
                                             Pg 4 of 11


 Pursuant to 11 U.S.C. §§ 361, 362, 363, and 507, and (III) Scheduling a Final Hearing Pursuant

 to Bankruptcy Rule 4001(b) [Docket No. 403] (the “Ninth Interim Order” and, together with the

 First Interim Order, the Second Interim Order, the Third Interim Order, the Fourth Interim Order,

 the Fifth Interim Order, the Sixth Interim Order, the Seventh Interim Order, and the Eighth Interim

 Order, the “Prior Interim Orders”); and this Court having held a subsequent hearing on the Motion

 seeking continuation of the relief provided in the Ninth Interim Order held on September 19, 2019

 (together with the Prior Interim Hearings, the “Interim Hearings”); and based upon all of the

 pleadings filed with this Court, the evidence presented at the Interim Hearings, and the entire

 record herein; and this Court having heard and resolved or overruled all objections to the interim

 relief provided herein; and it appearing that the continued interim relief provided herein is in the

 best interests of the Debtors, their estates, and their creditors, and other parties-in-interest; and the

 Debtors having provided sufficient notice of the Motion as set forth in the Motion and it appearing

 that no further or other notice of the Motion need be given; and after due deliberation and

 consideration, and sufficient cause appearing therefor:

 BASED ON THE RECORD ESTABLISHED AT THE INTERIM HEARINGS, THE
 BANKRUPTCY COURT HEREBY MAKES THE FOLLOWING FINDINGS OF FACT
 AND CONCLUSIONS OF LAW:

            A.   The Bankruptcy Court has jurisdiction over this matter pursuant to 28 U.S.C.

 §§ 157 and 1334 and the Amended Standing Order of Reference from the United States District

 Court for the Southern District of New York, dated February 1, 2012. The Debtors have confirmed

 their consent, pursuant to Bankruptcy Rule 7008, to the entry of a final order by the Bankruptcy

 Court in connection with the Motion to the extent that it is later determined that the Bankruptcy

 Court, absent consent of the parties, cannot enter final orders or judgments in connection herewith

 consistent with Article III of the United States Constitution. Venue is proper pursuant to 28 U.S.C.

 §§ 1408 and 1409. The bases for the relief requested herein are sections 105, 361, 362, 363, and

                                                    4
 176132.2
19-10971-smb       Doc 449     Filed 09/19/19 Entered 09/19/19 14:12:55             Main Document
                                            Pg 5 of 11


 507 of the Bankruptcy Code, Bankruptcy Rules 2002, 4001, 6004, and 9014, and the Local

 Bankruptcy Rules.

            B.   The Debtors, the Secured Parties, and the Official Committee of Unsecured

 Creditors appointed in these Chapter 11 Cases (the “Committee”) desire to extend the terms of the

 Debtors’ authorization to use Cash Collateral on the terms set forth herein and assent to the entry

 of this Order (this “Tenth Interim Order” and, together with the Prior Interim Orders, the “Interim

 Orders”).

            C.   The Findings and Conclusions set forth in the Prior Interim Orders apply with equal

 force to this Tenth Interim Order and are hereby incorporated herein by reference.

            D.   Based upon the findings, acknowledgements, and conclusions set forth in the Prior

 Interim Orders, all of which apply with equal force to this Tenth Interim Order and have been

 incorporated herein by reference, and upon the record made before the Bankruptcy Court at the

 Interim Hearings, and good and sufficient cause appearing therefor;


 IT IS HEREBY ORDERED:

            1.   Subject to the terms and conditions set forth in this Tenth Interim Order, each of

 the findings, conclusions, representations, recitals, stipulations, provisions, and orders contained

 in the Prior Interim Orders are hereby ratified and affirmed as if set forth herein in full, and shall

 remain in full force and effect, except as expressly modified by this Tenth Interim Order.




                                                   5
 176132.2
19-10971-smb            Doc 449   Filed 09/19/19 Entered 09/19/19 14:12:55            Main Document
                                               Pg 6 of 11


            2.     The Debtors are hereby authorized to use Cash Collateral upon the same terms and

 conditions provided for in the Prior Interim Orders, with such terms and conditions being

 incorporated herein as if set forth in full, except that for purposes of this Tenth Interim Order:

                   a.      The tenth interim budget attached hereto as Exhibit A (the “Tenth Interim

            Budget” shall be substituted for and be the “Budget,” as defined in and attached to the

            Seventh Interim Order.

                   b.      The date for the expiration of Cerberus’ consent to the Debtors’ use of Cash

            Collateral identified in the first sentence of paragraph 2(b) of the Ninth Interim Order as

            September 20, 2019 at 5:00 P.M. (Prevailing Eastern Time) is hereby replaced with

            October 4, 2019 at 5:00 P.M. (Prevailing Eastern Time). The dates referenced in the final

            sentence of that paragraph are hereby replaced with September 27, 2019 and October 4,

            2019, respectively.

                   c.      Beginning on September 25, 2019, on Wednesday of each week, the

            Debtors shall deliver to Cerberus by wire transfer an amount equal to the sum of: (i) 100%

            of the aggregate amount of all cash receipts received during the prior calendar week

            (regardless of when such receipts were due or anticipated to be received) by the Sellers on

            account of the Accounts Receivable (both as defined in that certain Asset Purchase

            Agreement dated as of May 31, 2019 by and between Amazon.com, Inc., as Purchaser, and

            the Sellers listed party thereto, the “Adserver APA”) listed as Excluded Assets and retained

            by the Sellers under the Adserver APA, plus (ii) 100% of the aggregate amount of all cash

            receipts received during the prior calendar week (regardless of when such receipts were

            due or anticipated to be received) by the Sellers on account of the Subsequent Payments

            (both as defined in the Bankruptcy Court’s Order Authorizing and Approving Private Sale



                                                     6
 176132.2
19-10971-smb            Doc 449   Filed 09/19/19 Entered 09/19/19 14:12:55            Main Document
                                               Pg 7 of 11


            of the Demand-Side Platform and the Data Management Platform Free and Clear of All

            Liens, Claims, Encumbrances, and Other Interests, and Granting Related Relief [Docket

            No. 217].

                   d.      Any reference to the term “Interim Order” in the First Interim Order, to the

            term “Second Interim Order” in the Second Interim Order, to the term “Third Interim

            Order” in the Third Interim Order, to the term “Fourth Interim Order” in the Fourth Interim

            Order, to the term “Fifth Interim Order” in the Fifth Interim Order, to the “Sixth Interim

            Order” in the Sixth Interim Order, to the “Seventh Interim Order” in the Seventh Interim

            Order, to the “Eighth Interim Order” in the Eighth Interim Order, or to the “Ninth Interim

            Order” in the Ninth Interim Order shall be replaced with the term “Tenth Interim Order,”

            which term shall refer to this order.

            3.     Nothing in this Tenth Interim Order shall constitute a waiver by or a restriction of

 the Debtors’ right to seek, or any other party in interest’s right to object to, the further use of Cash

 Collateral.

            4.     This Tenth Interim Order is without prejudice to: (a) any request by any Secured

 Party for additional adequate protection or restrictions on use of Cash Collateral or any other or

 additional relief from the Bankruptcy Court; (b) any other right or remedy that may be available

 to the Secured Parties; or (c) except as expressly set forth in any Interim Order, any other right or

 remedy that may be available to the Committee, including the Committee’s right to object to the

 terms of any proposed final order governing the use of Cash Collateral.

            5.     The provisions of this Tenth Interim Order, and any actions taken pursuant hereto,

 shall survive entry of any order which may be entered (a) confirming any Chapter 11 plan in any

 of these Chapter 11 Cases, (b) converting any of these Chapter 11 Cases to a case under Chapter



                                                     7
 176132.2
19-10971-smb       Doc 449     Filed 09/19/19 Entered 09/19/19 14:12:55             Main Document
                                            Pg 8 of 11


 7 of the Bankruptcy Code, or (c) dismissing any of these Chapter 11 Cases. The terms and

 provisions of this Tenth Interim Order, as well as the Adequate Protection Liens and the

 Superpriority Claims granted pursuant to the Prior Interim Orders and this Tenth Interim Order

 shall continue in full force and effect notwithstanding the entry of any order described in the

 preceding sentence, and the Adequate Protection Liens and the Superpriority Claims will,

 notwithstanding entry of such an order, maintain their validity and priority as provided in the Prior

 Interim Orders and this Tenth Interim Order.

            6.   Except in connection with a further interim order or the Final Order, in the event

 that any or all of the provisions of this Tenth Interim Order are hereafter modified, amended, or

 vacated by a subsequent order of the Bankruptcy Court or any other court, no such modification,

 amendment, or vacatur shall affect the validity, enforceability, or priority of any Adequate

 Protection Liens incurred or any Superpriority Claims granted to the Secured Parties under this

 Tenth Interim Order.

            7.   To the extent not already provided for in this Tenth Interim Order, the Debtors and

 their officers, employees, professionals, and agents are hereby authorized and empowered to take

 such acts as are necessary or appropriate to effectuate the relief granted pursuant to this Tenth

 Interim Order .

            8.   This Tenth Interim Order will take effect immediately upon the Bankruptcy Court’s

 signature hereof; there shall be no stay of execution or effectiveness of this Tenth Interim Order.

            9.   A final hearing (the “Final Hearing”) on the Debtors’ use of Cash Collateral will

 be held on [October 3], 2019 at [10:00 a.m.] (prevailing Eastern Time). On or before [September

 20], 2019, the Debtors shall serve a copy of this Tenth Interim Order on (a) counsel for Cerberus,

 (b) counsel for the Committee, (c) the Office of the United States Trustee, and (d) all parties who



                                                  8
 176132.2
19-10971-smb        Doc 449    Filed 09/19/19 Entered 09/19/19 14:12:55         Main Document
                                            Pg 9 of 11


 have filed a notice of appearance and request for service in these Chapter 11 Cases. Service of

 this Tenth Interim Order will constitute notice of the Final Hearing.

            10.   The Bankruptcy Court has and will retain jurisdiction and power to enforce this

 Tenth Interim Order according to its terms.


  New York, New York                             /s/ STUART M. BERNSTEIN
  Dated: September 19, 2019                      THE HONORABLE STUART M. BERNSTEIN
                                                 UNITED STATES BANKRUPTCY JUDGE




                                                  9
 176132.2
19-10971-smb   Doc 449   Filed 09/19/19 Entered 09/19/19 14:12:55   Main Document
                                      Pg 10 of 11



                                    Exhibit A

                             The Tenth Interim Budget




 176132.2
                 19-10971-smb        Doc 449       Filed 09/19/19 Entered 09/19/19 14:12:55       Main Document
                                                                Pg 11 of 11

Sizmek, Inc.
US Budget through the WE 10/4/2019
(Amounts in USD 000s)

                                  Budget Week –>        Week 25         Week 26            Total Budget
                                  Week Ending –>        9/27/19         10/4/19      2 Weeks Ending 10/4/2019
          Beginning Cash                            $       8,620   $       7,987    $                 8,620
          Operating Receipts
           Collections on Outstanding A/R           $         -     $         -      $                    -
           Sale Proceeds                                      -               -                               -
          Total Operating Receipts                  $         -     $         -      $                    -
          Cash Disbursements
           Payroll-related                          $          (3) $           (4)   $                     (7)
           Operating Vendors                                 (600)           (139)                       (739)
           Bankruptcy Costs & Professional Fees               (30)            (30)                        (60)
           Remaining Cure Payments                             -             (535)                       (535)
          Total Operating Disbursements             $        (633) $         (708)   $                 (1,341)

           Amazon TSA Reimbursement                 $         -     $         -      $                    -

          Net Change in Cash                        $        (633) $         (708)   $                 (1,341)
          Estimated Ending Cash                     $       7,987   $       7,278    $                 7,278
